Citation Nr: 0309027	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  98-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to a compensable rating for residuals of a 
fracture of the left fifth finger.  

3.  Entitlement to a compensable rating for a scar of the 
left wrist, status post ganglion cyst excision.  

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for post 
traumatic stress disorder.  He responded with a timely Notice 
of Disagreement, initiating this appeal, and he was provided 
with a Statement of the Case by the RO.  He subsequently 
filed a timely substantive appeal, perfecting his appeal of 
this issue.  

In a March 2000 rating decision, the veteran was denied 
compensable ratings for his disability of the fifth finger of 
the left hand, and for his scar of the left wrist.  He was 
also denied a total disability rating based on individual 
unemployability.  He responded with a timely Notice of 
Disagreement regarding these determinations, and the RO 
afforded him a Statement of the Case.  He then filed a timely 
substantive appeal, and these issues were added to his 
pending appeal.  

In November 2002, the veteran testified before the 
undersigned member of the Board, seated at the RO.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran did not engage in combat with the enemy and 
his claimed in-service stressors are not corroborated by 
credible evidence.  

3.  The veteran's residuals of a fractured fifth finger of 
the left hand result in no limitation of motion or weakness, 
good grip, and complaints of pain.

4.  The veteran's scar of the left wrist is well healed, non-
tender, approximately 1.5cm in length, and results in no 
limitation of motion of the left wrist.  

5.  The veteran has been awarded service connection for 
neurodermatitis, with a 30 percent rating, for a scar of the 
left wrist, with a noncompensable rating, and for residuals 
of a fracture of the left fifth finger, also with a 
noncompensable rating.  Based on these awards, he does not 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.  

6.  The veteran has a high school education, and last worked 
in 1989.

7.  The evidence does not show that the appellant's service-
connected disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The criteria for a compensable rating for the veteran's 
residuals of a fractured little finger of the left hand have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5216-27 (2002); 67 Fed. Reg. 48784 
(2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-30).  

3.  The criteria for a compensable disability rating for the 
veteran's scar of the left wrist, status post ganglion cyst 
excision, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.114, Diagnostic Code 7341, 7803-04 (2002); 67 Fed. Reg. 
49590 (July 31, 2002) (to be codified at 38 C.F.R. § 4118).

4.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 C.F.R. §§ 3.340, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 1995 and 
August 2000 Statements of the Case, the various Supplemental 
Statements of the Case, and April 2001 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical facilities in Orlando 
and Tampa, FL.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  
Private medical records have been obtained from Yerushalmi 
Associates, as such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

I. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2002); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."  

In the present case, the medical record contains several 
diagnoses, rendered by competent medical experts, of post 
traumatic stress disorder, allegedly resulting from the 
veteran's experiences during service in Vietnam.  Thus, the 
question becomes whether corroborative evidence of his 
claimed in-service stressors has been presented.  

The veteran's DD-214 does not indicate he was awarded the 
Combat Infantryman's Badge, Purple Heart, or similar 
decoration indicative of combat.  This document does, 
however, reveal his receipt of the Vietnam Service Medal and 
Vietnam Campaign Medal, both confirming that he served in 
Vietnam.  His MOS (military occupational specialty) was 
listed as supply clerk.  According to his service personnel 
records, he also served as a cook.  Neither of these military 
occupations, in and of themselves, suggests exposure to 
combat.  

The veteran has himself attested to several stressors during 
service.  He stated that he witnessed several soldiers die 
from enemy fire, came under fire himself while working as a 
security guard, and was injured when a stove exploded in the 
mess hall.  In support of his claim, he has submitted a 
photograph of himself standing next to a machine gun during 
service, as well as the statements of two fellow soldiers who 
served with the veteran in Vietnam.  According to these 
statements, the veteran worked as a security guard for 
several months while at Cat Lai, an area that was "very 
dangerous".  These soldiers did not otherwise suggest the 
veteran came under enemy fire, nor did they elaborate on the 
dangers faced by the veteran.  

Considering this corroborating evidence in turn, it is not 
sufficient to establish a verified in-service stressor.  
According to the U.S. Court of Appeals for Veterans Claims 
(Court), the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point the VA to, "independent evidence of the occurrence of 
a stressful event, [which] . . . .implies his personal 
exposure."  Pentecost v. Principi, 16 Vet. App.  124, 128-29 
(2002).  However, in the present case, the veteran has not 
offered even this much.  While the proffered photograph and 
buddy statements confirm that the veteran worked for a time 
as a security guard, it does not confirm any combat exposure 
or other stressors incurred during such service.  Neither 
author stated the veteran was actually involved in combat 
with the enemy or similar stressors; they merely suggest the 
veteran was involved in "dangerous" work, without further 
elaboration.  He was asked by the RO on numerous occasions, 
including within an April 2001 letter, to provide more 
details, such as dates and names, which would allow VA 
verification of his alleged stressors with the U.S. Armed 
Services Center for Research of Unit Records.  Nevertheless, 
the veteran has yet to provide additional factual 
information.  Although VA is required by statute and case law 
to assist appellants in the development of claims, "[t]he 
duty to assist is not always a one-way street," and in the 
absence of the veteran's cooperation with VA efforts, the 
VA's duty to assist has been met at this time.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The remainder of the veteran's claimed stressors are also not 
suitable for independent verification.  While he has alleged 
that he witnessed soldiers dying, he has been unable to give 
their names, or the months of their deaths, and he has not 
provided any more specific information regarding other 
claimed stressors, such as coming under enemy fire.  Without 
such information, the VA is unable to further develop the 
veteran's claim.  His mere presence in a combat zone in a 
noncombatant capacity is insufficient as a stressor and does 
not establish the occurrence of a stressor to permit service 
connection for post traumatic stress disorder.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Regarding the alleged 
explosion of an oven while he was working as a cook, his 
service medical records are negative for treatment of the 
severe burns he claims to have sustained at the time.  

Because the veteran's claimed stressors are without any 
corroborating evidence, service connection for post traumatic 
stress disorder must be denied.  Because the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002).  



II. Increased rating - Fifth finger of the left hand

The veteran seeks a compensable rating for his residuals of a 
fracture of the fifth finger of the left hand.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2002), pertaining to functional impairment.  The Court 
held that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not to 
be limited to muscles or nerves.  These determinations 
should, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

The Board notes that the diagnostic criteria for rating 
ankylosis or limitation of motion of fingers were recently 
changed, effective from August 26, 2002.  67 Fed. Reg. 48784 
(2002).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  In March 2003, the veteran was sent a letter by the 
Board detailing the changes in the regulations pertinent to 
his claim.  He responded in April 2003, indicating he had no 
further evidence or arguments to present.  

Under Diagnostic Code 5227 as revised, both favorable and 
unfavorable ankylosis of the little finger warrants a 
noncompensable rating.  The version of Diagnostic Code 5227 
in effect prior to August 26, 2002, also provides for a 
noncompensable rating for any type of ankylosis, except 
extremely unfavorable ankylosis, of the little finger.  
Extremely unfavorable ankylosis may be rated under the 
criteria for amputation.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002).  

Diagnostic Code 5230, for limitation of motion of the little 
finger, was also added to 38 C.F.R. Part 4, effective from 
August 26, 2002.  However, this Code provides only for a 
noncompensable rating for any limitation of motion of the 
little finger.  67 Fed. Reg. 48784 (2002).  For the reasons 
to be discussed below, this Code does not apply to the 
present case, and a compensable rating under any schedular 
criteria is not warranted.  

The veteran's fifth finger disability was most recently 
examined by the VA in November 2000.  He stated that his hand 
healed uneventfully at the time of his initial injury, and 
his only current symptom is some residual pain.  Objective 
examination revealed motion in all joints of the left hand.  
A mild radial curvature of the fifth finger was noted, but it 
was not overriding with grip.  No atrophy was present.  X-
rays of the left fifth finger revealed some mild residual 
angulation of the fifth finger, but no significant curvature 
in the anterior or posterior plane.  The examiner found no 
evidence of "any significant limitation secondary to . . . 
the fracture of the small finger."  No evidence of 
additional disability manifested by weakened movement, excess 
fatigability, incoordination, or other DeLuca factors was 
reported.  

In July 2000, the veteran sought VA outpatient treatment for 
his left hand disability.  He reported pain and burning in 
his left hand which was not alleviated by non-steroidal anti-
inflammatory medication.  Objective examination revealed 
normal range of motion, normal grip strength, no evidence of 
atrophy, and no evidence of any neurological deficiency.  
Myalgia of the left hand was diagnosed.  

As is noted above, a compensable rating is not warranted 
under any schedular criteria, either old or new, where the 
veteran has some motion of his little finger.  While a 
compensable rating may be awarded for ankylosis (akin to 
amputation) of the fifth finger, such a degree of impairment 
has not been demonstrated in the present case.  At all times 
of record, the veteran has had some range of motion of the 
left fifth finger.  

For all the foregoing reasons, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
residuals of a fractured little finger of the left hand.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As a 
preponderance of the evidence is against the award of a 
compensable rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III.  Increased rating - Scar of the left wrist

The veteran seeks a compensable rating for his scar of the 
left wrist, status post ganglion cyst excision.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

The Board notes that the diagnostic criteria for rating skin 
disabilities were recently changed, effective from August 30, 
2002.  67 Fed. Reg. 49590 (2002).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  In March 2003, the veteran was sent a 
letter by the Board detailing the changes in the regulations 
pertinent to his claim.  He responded in April 2003, 
indicating he had no further evidence or arguments to 
present.  

Under the revised rating criteria, a superficial scar which 
is painful on examination will be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, 7805 (2002).  In addition, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See Note (1) 
following Diagnostic Code 7803.  Under Diagnostic Code 7802, 
scars, other than the head, face, or neck, that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches or greater may be assigned 
a 10 percent rating.  

Prior to August 30, 2002, a 10 percent rating was assigned 
under Diagnostic Code 7804, for superficial scars which were 
tender and painful on objective demonstration.  Scars were 
also rated under Diagnostic Code 7803 which provided that 
scars which were superficial, poorly nourished, with repeated 
ulceration may be assigned a 10 percent rating.  38 C.F.R. 
§ 4.119, Diagnostic Codes 7803-4 (2002).  However, in any 
situation where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall nonetheless be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2002).  

Based on a review of the medical record, a compensable rating 
is not warranted for the veteran's left wrist scar.  When the 
veteran underwent VA medical examination in November 2000, he 
reported only occasional pain of the left wrist.  He uses a 
wrist brace on occasion because he "feels more 
comfortable."  Physical examination revealed his excision 
scar to be 1-1.5cm in length, well-healed, and with "very 
good cosmetic appearance."  Grip strength was equal 
bilaterally, and no atrophy was present.  No limitation of 
motion of the left wrist was attributed to the veteran's 
scar.  Tinel's and Phalen's signs were negative.  X-rays of 
the left wrist were negative for any significant osseous 
abnormalities.  The examiner concluded that the veteran's 
left wrist scar resulted in "no significant pain" or 
"significant limitation."  He was unable to find "any 
significant residual deficits" resulting from the veteran's 
left wrist scar.  

While the veteran has reported, both at his personal hearings 
and in VA outpatient treatment records, that his left wrist 
scar causes him pain and limited use of his left hand, the 
objective evidence of record does not support these 
assertions.  The medical evidence does not indicate his scar 
is large, unstable, or limiting the motion of the left wrist, 
any of which would result in a compensable rating under 
either the old or new schedular criteria.  Because the 
veteran's scar is well-healed, less than 144 square inches, 
as required by the revised version of Diagnostic Code 7802, 
and stable, a compensable rating is not warranted under 
either set of criteria.  

For all the foregoing reasons, the Board finds that a 
compensable evaluation is not warranted for the veteran's 
scar of the left wrist, status post ganglion cyst excision.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As the 
preponderance of the evidence is against the award of a 
compensable rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV.  Total disability rating based on individual 
unemployability

The veteran also seeks a total disability rating due to 
individual unemployability.  A total disability rating based 
on individual unemployability may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 U.S.C.A. §§ 501, 1155 (West 
2002); 38 C.F.R. § 4.16 (2002).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2002).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), § 4.16(b) provides that veterans 
may have their cases submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration if the 
RO determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2002).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2002).  Factors to be 
considered will include the veteran's employment history, 
educational attainment and vocational experience.  38 C.F.R. 
§ 4.16 (2002).  

Currently, the veteran has been awarded service connection 
for neurodermatitis, with a 30 percent rating, for a scar of 
the left wrist, with a noncompensable rating, and for 
residuals of a fracture of the left fifth finger, also with a 
noncompensable rating.  The veteran's total rating for these 
disabilities is 30 percent.  Clearly, this rating does not 
meet the specific percentage requirements of § 4.16(a), and 
the RO reviewed the evidence and determined that no basis 
existed upon which to submit the veteran's case for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b).  In 
light of the evidence, the RO's finding is upheld.  Aside 
from his own contentions, the veteran has not offered any 
evidence to support his assertions of unemployability due 
solely to his service connected disabilities.  

In reaching a determination in this situation, the analysis 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993), was considered.  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm, with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2002).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In the 
present case, the veteran has only worked sporadically since 
his separation from service, and not at all since 
approximately 1989.  While a July 1992 private medical 
disability assessment found it "highly unlikely" he would 
be able to obtain or maintain any sort of employment, this 
finding was chiefly based on the severity of a psychiatric 
disability for which he has not been awarded service 
connection.  

In this case, no evidence of record, such as a medical 
opinion or repeat hospitalizations, supports the veteran's 
contention that his service connected disabilities preclude 
all forms of substantially gainful employment.  The veteran 
has a high school education and was able to maintain 
employment, albeit sporadically, until approximately 1989.  
The veteran himself has presented no objective evidence, 
other than the obvious impairment manifest in his service-
connected disabilities, which would indicate his case is 
unusual or exceptional, or otherwise outside the norm.  No 
evidence submitted by the veteran indicates a degree of 
impairment outside of that considered by the rating schedule 
and due solely to his service connected disability which 
renders the veteran unemployable.  For these reasons, 
entitlement to a total disability rating based on individual 
unemployability must be denied.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  

Entitlement to a compensable rating for the veteran's 
service-connected residuals of a fractured little finger of 
the left hand is denied.  

Entitlement to a compensable rating for the veteran's 
service-connected scar of the left wrist, status post 
ganglion cyst excision, is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

